Title: To Thomas Jefferson from Robert Smith, 19 March 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Saturday—19 Mch 1808
                     
                  
                  I forgot to ask you this morning whether the hint about returning in the Revenge was not in the private letter from Genl Armstrong to yourself—We cannot find it in any of the publick letters—This information Mr. Madison wants 
                  Respectfy
                  
                     Rt Smith 
                     
                  
               